 Case 1:20-cv-01185-PLM-RSK ECF No. 6, PageID.21 Filed 04/22/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

NATHANIEL HILL,

                      Plaintiff,                    Case No. 1:20-cv-1185

v.                                                  Honorable Paul L. Maloney

MICHIGAN DEPARTMENT OF
CORRECTIONS et al.,

                      Defendants.
____________________________/

                                         JUDGMENT

              In accordance with the opinion issued this date:

              IT IS ORDERED that Plaintiff’s action is DISMISSED WITH PREJUDICE for

failure to state a claim pursuant to 28 U.S.C. § 1915A and 42 U.S.C. § 1997e(c).



Dated:   April 22, 2021                              /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
